Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 1 of 6




           EXHIBIT A
        Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 2 of 6



From:                 Adendorff, Olivia
Sent:                 18 Mar 2019 04:01:24 +0000
To:                   Crawford, Molly;Kennedy, Morgan;Kaufman, Daniel;Kobayashi, Bruce;Kohm,
James A.;Moore, Robin;Spector, Robin;Delaney, Elizabeth A;Kopec, Janice;Levine, Samuel
Cc:                   Lipshutz, Joshua S.;Royall, M. Sean
Subject:              In re Facebook
Attachments:           2019.03.17 Ltr from S. Royall.pdf

All,

Please see the attached correspondence on behalf of Face book.

Olivia Adendorff

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Dallas, TX 75201-6912
Tel +1 214.698.3159 • Fax +1 214.571.2903
OAdendorff@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.
            Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 3 of 6
                                                                                                                                      Gibson, Dunn & Crutcher LLP
GIBSON DUNN                                                                                                                           2100 McKinney Avenue
                                                                                                                                     Dallas, TX 75201-6912
                                                                                                                                      Tel 214.698.3100
                                                                                                                                     www.gibsondunn.com


                                                                                                                                     M. Sean Royall
                                                                                                                                     Direct: +1 214.698.3256
                                                                                                                                     Fax: +1 214.571.2923
                                                                                                                                     SRoyall@gibsondunn.com
    CONFIDENTIAL
    RULE 408 SETTLEMENT MATERIAL


    March 17, 20 I 9

    Joseph Simons, Chairman
    Federal Trade Commission
    600 Pennsylvania A venue, NW
    Washington, DC 20580

    Re:       In re Facebook, Inc.

    Dear Chairman Simons:

    Thank you for taking the time to meet with us last Thursday to discuss this important matter.
    I write to follow up on several issues raised during our meeting with you and in meetings
    with Commissioners Phillips, Chopra, and Slaughter.

    1. Face book Responded to Staff's December 7, 2018 Request for ~b )(6 )
    Documents in Good Faith                                                                                    I
                                                                                                               ~--------~
    During several of our meetings, quest ions arose around Facebook's res,h'-'-'-......,,.........,'-"-'-'.................-__,
    December 7, 201 8 re uest for "documents and written comrnunications(b)(4); (b)(3 ):6 (f);
   (b)(4); (b)(3):6 (f); (b)(6 )                                                              Indeed, in our
  rb)(4); (b )(3):6(1); (b )(6)


    We are concerned that there is a misunderstanding as to this issue and would like to clarify
     the record. On December 7 2018 Staff sent us a document reauest. It asked for (1)
  b)(4); (b)(3 ):6(f)




     (b)(4); (b)(3 ): 6 (f)




             Beijing · Brussels · Century City · Dallas · Denver · Dubai · Frankfurt · Hong Kong · Houston • London • Los Angeles · Munich
                       New York · Orange County · Palo Alto · Paris • San Francisco · Sao Paulo · Singapore · Washington, D.C.
                Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 4 of 6




      Chairman Joseph Simons
      March 17, 2019
      Page 2


l(b)(4 ); (b)(3):6(1)



      On December 17, 2018, Gibson Dunn, on behalf of Facebook, sent Staff a letter noting,
      among other things, that these two requests were overbroad, particularly given the very
      substantial volume of information that Facebook had alread roduced to Staff based on
      agreed-upon custodians (b)(4); (b)(3):6(f); (b)(6)

      Two days later, on December 19, 2018, Gibson Dunn participated in a call with Robin
      Moore, Reenah Kim, Linda Kopp, and Aaron Alva regarding the December 7 requests. We
      told Staff that we objected to the requestl(b)(4): (b)(3):6(f): (b)(6) lin part because Gibson
      Dunn had previously ne otiated custodians on the topics covered by the request, and we
      further explained that (b)(4); (b)(3):6(f); (b)(6)
     (b)(4); (b)(3):6(f); (b)(6)

      In response to these concerns, Ms. Moore indicated that this explanation was helpful, and
       that Staff would consider the matter further includin which to ics within the re uest were
       most important. (b)(4): (b)(3):6(f): (b)(6)
      (b)(4): (b)(3):6(f): (b)(6)
      b)(4); (b)(3):6(f); (b)(6)                           and hence the significant privilege-
       re a e concerns a wou anse w1 pro ucmg ocuments in that time period. Ms. Moore
       said that she understood the possible privilege concerns and that Staff would consider this
       proposed limitation as well.

      That phone call was the last communication of any kind we had with Staff on this issue.
      Days after the December 19, 2018 call, the federal government was shut down. As you
      know, the Commission did not reopen until January 28, 2019. The very day the agency
      reopened, Facebook proactively reached out to Staff, producing material responsive to other
      outstanding requests and also requestin a call with Staff. Four days later, Ms. Moore

    (b)(4); (b)(3):6(f); (b)(6)

      In the many conversations between Staff and Gibson Dunn since then, Staff has never once
      raised the outstanding document requests.3 Indeed, between December 19, 2018 and last

        2   rb)(4); (b)(3):6(f)

        3    Similar to its reauest forl(b )( 4 )· (b)(3 ): 6(f)                                       I
             b)(4); (b)(3):6(f)
          Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 5 of 6




   Chairman Joseph Simons
   March 17, 2019
   Page 3



   Thursday, March 14, 2019, there was no mention of these requests to us at all by Staff, the
   Bureau, or the Commission.
(b)(4); (b)(3):6(f); (b)(6)




   As we believe the record makes clear, Facebook has consistently engaged in good faith with
   Commission Staff on all aspects of this investigation, including with respect to the December
   7, 2018 reques~(b)(4): (b)(3):6(f): (b)(6)                                   IVe are also available
   to confer further with Staff on this request at this time in the event that would be helpful.
 (b)(4); (b)(3):6(f)
                    Case 3:18-md-02843-VC Document 413-1 Filed 04/30/20 Page 6 of 6




          Chairman Joseph Simons
          March 17, 2019
          Page 7

(b)(4); (b)(3):6(f)




               (b)(4); (b)(3):6(f); (b)(6)




       (b)(4); (b)(3):6(f)




          7
                 TWITTER PRIVACY SETTINGS, https://twitter.com/settings/safety (last visited Mar. 17, 2019); TwlTTER APP
                 SETTINGS, https://twitter.com/ settings/sessions (last visited Mar. 17, 20 19).
          8
                 TwITTER PRIVACY POLICY, https://www.twitter.com/en/privacy (last visited Mar. 17, 2019).
          9
                 APPLE PRJVACY POLICY, https://www.apple.com/legal/privacy/en-ww/ (last visited Mar. 17, 2019).
          io GOOGLE PRJVACY POLICY, https://policies.google.com/privacy?hl=en-US (last visited Mar. 17, 2019).
          11
                 GOOGLE+ SETTINGS, https://plus .google.com/settings (last visited Mar. 17, 2019).
